 

 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case r if i: E Has

 

UNITED STATES DisTRIcT CourT "#2? 208

CLERK U.S. HISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNTS, UTHERN DISTRIGT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A DEPUTY
Vv. (For Offenses Committed On or After November 1, 1987)
MONICA ALEJANDRA MARTINEZ-ARANCIVIA (1)

 

 

Case Number: 3:19-CR-01482-WQH

 

Zainab Khan, Fed Def Inc.,
Defendant’s Attorney

USM Number 74356-298

CT] -

THE DEFENDANT:

<] pleaded guilty to count(s) One of the Information

[] was found guilty on count(s)

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense Count
8:1324(a)(2)(B) Git} - Bringing In Aliens Without Presentation 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

[] The defendant has been found not guilty on count(s)

 

I Count(s) remaining are dismissed on the motion of the United States.
bq Assessment: $100.00 - waived

] JVTA Assessment*: $ 5000 - waived

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

x] No fine C1 Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or marine a address until all fines, restitution, costs, and special assessments imposed by this

 
   

any material change i in the defendant’s ¢ economic > circumstances.
August 21, 2019

a =

HON. WILLIAM Q. HAYE
UNITED STATES DISFRICT JUDGE

 
 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: MONICA ALEJANDRA MARTINEZ-ARANCIVIA (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-01482-WQH

 

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
12 and months and 1 day as to count 1.

O

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
- Placement at a facility in the Western Region, as close to Southern California as possible.

x

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
C) at A.M. on

 

 

C1 as notified by the United States Marshal.
g The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
C1 on or before
[] as notified by the United States Marshal.
CL? as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-01482-WQH
